DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-12 are objected to because of the following informalities:  "a vaginal speculum" recited in claims 2-12 should read "the vaginal speculum".  Appropriate correction is required.
Claim 1 recites “… wherein the guiding bow is designed at least in one section thereof as a push-in section to be inserted into a sleeve of the push in sleeves arrangement…” followed by “the push-in sleeves arrangement having a plurality of sleeves for the insertion of the push-in section of the guiding bow…”. This is repetitive and makes the claim unclear as it becomes unknown if “a sleeve of the push-in sleeves arrangement” is the same as/part of “push-in sleeves arrangement having a plurality of sleeves”. 
Examiner suggests deletion of “the push-in sleeves arrangement having a plurality of sleeves for the insertion of the push-in section of the guiding bow”. 
Drawings
The drawings are objected to because element 6 has been defined as being a "blade assembly" and "blade angle assembly". It is unclear if these.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 recites the limitations “the longitudinal edges of the support structure” and "the longitudinal edges of the two columns".  There is insufficient antecedent basis for these limitations in the claim.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: blade angle mechanism in claim 2.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over George (US 2009/0099422 A1).
Regarding claim 1, George discloses, in various embodiments, a vaginal speculum fig. 13 (80) comprising: a blade assembly fig. 11 comprising a support structure fig. 13 (86, 88) and two blades fig. 11 (150, 152) wherein a first blade is a fixed blade fig. 11 (152) and a second blade fig. 11 (150) is a movable blade fig. 12 (10) [0069] wherein the movable blade can extend beyond a length of the fixed blade [0069, if “length of speculum is variable on only one side”, then the movable blade will 
While George does not describe the above elements in a single embodiment, it would be obvious to, depending on the needs of the user, construct in a single device these various features for the advantages taught by George. 
Regarding claim 2, George discloses the vaginal speculum according to claim 1 wherein the blade assembly further comprising a blade angle mechanism fig. 13 (86, 88) to control an angle of the fixed blade and the movable blade in relation to the base [0073]. 
Regarding claim 3, George discloses the vaginal speculum according to claim 2, wherein the support structure further comprises slides for mounting the blade assembly on the at least one column fig. 13 (91) [0072]. 
Regarding claim 4, George discloses the vaginal speculum according to claim 2 wherein the blade angle mechanism to control the angle of the fixed blade and the movable blade is a ratcheting mechanism mounted on the support structure fig. 13 (96) [0074] and attached to the fixed blade figs. 13 and 14 (84, 88, 96). 
Regarding claim 5, George discloses the vaginal speculum according to claim 4 wherein the support structure of the blade assembly is mounted on two columns in parallel to each other extending perpendicular from the base fig. 14.

Regarding claim 7, George discloses the vaginal speculum according to claim 6 wherein rails fig. 11 (154) are provided to allow an extension of the movable blade beyond the length of the fixed blade [0067-0069].
Regarding claim 8, George discloses the vaginal speculum according to claim 2 wherein the support structure of the blade assembly is mounted on two columns in parallel to each other fig. 13 (89, 90, 91) extending perpendicular from the base figs. 13 and 14. 
Regarding claim 9, George discloses the vaginal speculum according to claim 8 wherein the blades angle mechanism to control the angle of the fixed blade and the movable blade is a ratcheting mechanism fig. 13 (96) [0074] mounted to the support structure and attached to the fixed blade figs. 13 and 14 (84, 88, 96). 
Regarding claim 10, George discloses the vaginal speculum according to claim 2 wherein rails fig. 11 (154) are provided to allow an extension of the movable blade beyond the length of the fixed blade [0067-0069]. 
Regarding claim 11, George discloses the vaginal speculum according to claim 10 wherein the rails are attached to longitudinal edges of the movable blade [0076] and designed to allow the movable blade to glide on longitudinal edges of the fixed blade [0076]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627.  The examiner can normally be reached on Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/L.N./Examiner, Art Unit 3775                                                                                                                                                                                                        
/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775